r-.
                                                       /i




                  TEKE A~~L‘OR.NEY            GENERAL
                              OF TEXAS
Gerald C. Atann              .Au-     8s.WEXAS




    Mrb Frank might
     CounTyAuditor
   Eonham,Texas

  Dear Sir:                           Opinion ITooO-1063
                                      Ret dpprwal of ic~lvouohers or
                                          xyarrentsw CountyAuditor0

        We are in receiptof your~lo~tter
                                       of June 29, 1939, in whiah you ro-
  questthe opinionof *is dep~~nt    upon the POllowIngquestion:

  "Is it neoehary far the Countyhtiditerto i;ppro+ea~vouoheronthe Count
  AsailableSchool F+uud.after it has been signedand approvedbyths County
  Doand of Trusteesand the Coun$7 Superintendent,+.in
                                                    order for it tobe
  valid?"

         In 1916 the'Galve8tonCourt of Appe+lsheld in RoustonRatdonal
  ExohangeDmk ve S&o01 DistriotRo. 2Ss,RarrisCounQ; 155 S.U. 589,
  that the oouuty auditor*sS nob authomed or.requiredto &pprevevouchers
  drasn on fuuds of%b?,oW~~~nsohooldiStriOt8     of the oo~lltgoItrs point-
  ed Out iXl this O-0 tit 8OhOOl ‘fUXld8 MO, XrOt~ fund8 for the We ef belOX%+
  ing to the county,but are state funds, and the countieshold suah funds
  a8 trusteesfor ihe publia free schoolse

          w Aots of 1917, the presentArtlole 1652 as passed,and Art%010
   1653 ma8 mnendodso that said U-tiolesnow read PS folleust

  *Art. 1882. The rod&or hall in&all in his officea'sohoollodger
  showingau emurate rooeuutof all,f&s reoeived,md disbursedby the
  oosmonseheoldistriotsof his oountyra pond registershowingall the
  soheol bonds issuedhy %e ooamousohoe&di~triotsof his county, their
  rat0 of ilaterest, date i8SUd Uld aa@Ui~ &+s and he Shall keep all
  intorsstand sinkingfund aooouutof such sohoolbonds.

   *Art. 1653. He shll have oontinu~laooes,s to and sh1Q.1examineall the
   books, aoo:amts,reports,vouohers,yd other'reoordsof 'auyofficer,the
   orders of the commissioners*oourt,*relatingto finanoesof the county,
   and all voucher8givenby the trusteesof all co&nonsohool districtsof
   the county-and shall inquireinto the oorreotiessof the same."

          In responseto an inquiryby the Co-9 Auditorof 9ri.s County,
   this deparimontrendereda aonferenoeopkiioti  June 27. 1917; Book 50,
   page 1, in whioh it was ruled that the statutesa8 amendeddid not oonfer
   authoritgupon the countyauditorto disapprovevouohersdram on sahool
    Mr. Prank Wright,page 2 (O-1063)



    funds, and by such disapprovalpreventtheir payment. Again in 1927,
    this deparissentrendereda oacferenceopinionto Mr. H. A. Hodges,
    CcUntyAuditor of UIlliemsonCounty.Ebok 62, page 337, holdingthat
    *sohoolaffairsof a county,  dmiaistrative and financial,are under the
    supetision of the state and not the oountyrthe oowty being merely a
    oonvenientunit throughwhich the State faxncticn8.sThe opinionfurther
    helds

    %aare, therefore,of the opinionthat the administration   and disburse-
    ment of eohool funds is Under the ocntrolof the sohoolbodies,and that
    this authorI* shouldnotbe limitedby aupervislonof the oounty auditor
    and other counts cffloialswhen euoR supervIsionhas not been specifIcal-
    ly authorlsed. That the oo~iy auditorIs requiredto keep a recordof
    bonds issued by the coasncnBohooldistrictsof his county,an interest
    and sinkingfund aocountof suoh sob001bonds, and an accountof all
    schoolAlnds reoeivedand diSbur8ed;and to examineand oheck the aorrect-
    nese of vouoherswhioh have been givenby trusteesof oommon schooldiet-
    riots of the oounty,approvedbythe countySUperin+XndeI!t8,  and paid by
    the countydeposiiuay~ That the oounw auditor   is not requiredor auth-
    orized to pass on the legalityof aocountsand vouchersfor schoolfunds
    nor to apprcvesame.*

            Article 2678a'provIdes that &en a residenthigh sohccl studentis
    transferredwader osrtainoiroumstcnoes,   hIa tuitionshallbe paid by war-
    rants dramn w the local board of trusteeson the funds of the sendingdis-
    triot and apprcved'bythe Counw Superintendent.ly Article 2686 t&e couutp
    sohool trustiee,aotIngdth the oountgsuperintendent,    shall apportionall
    availeblestate end oounty funds to the'rohooldistriotsas prescribedby
    law. It is providedin Artiole 2687 @at* ?&,oh (oounIy)trusteeshall be
    paid $3.00 per day, but not to sroeed #3S&O bn as~rone year, for tie +Ims
    spent in attendingsuoh meetings,out of fhe state and Couaty&n&Ala
    SchoolFund by warrantdrawn on order of the~couutySuperintendent  and sI@-
,   ed by the Presidentof the CountySchoolTrustees,after approvalof the
    accountproperlysworn to by the Presidentof the County Sohool ~rwetees.~
    Under Article 2687, the Co~niySuperInimndent  Is requiredtc executea bond
    in the sltmof ~l,OOO.OO,conditionedupon the faithfulperfcnuenosof hi8
    duties.   Artiole 2690 glvee ti%Coun~ Superintendent generalsupervisionof
    allmatters'pertabingto public eduaaU6zfId     his county. Article 2893
    prowIdesthat: "The County Superintendent  shall approveall voucherslegal-
    ly draun againstthe school fund of his ootaniy~"Ue.also call attentionto
    Articles2731, 2762, 282?a, 2829, 2830, R.GS.a.1925.

          It is OUT opinionthat it is not neoessaryfor the CountyAuditor to
    appxuvea voucheron the CountyAvailaue School Fund, after it has been
    signedaud approvedby the County Bard of Trustees,and the County Superin-
    tendent,in order for it to be valid.

    APPROVSDJUL 13, 1939                          YOU-8   V'3Z-ytI-U~
    /s/W.F. hbere
    FIRSTASSIST&NT AYl’ORm   GENWIL           ATTORHEY GENERK,    OF TEXAS
    CCC:Jd!RERlegw
                                              By/s/ Cecil C. Canmack
                                                         Assistant